&emdash;Cross appeals from an order of the Supreme Court, entered January 18, 1977 in Broome County, upon a decision of the court at a Trial Term which, in a proceeding pursuant to article 7 of the Real Property Tax Law, reduced the assessment upon petitioner’s property, corrected the assessment rolls and directed a refund of taxes. Both appraisers used the capitalization method to assess petitioner’s apartment complex. The only dispute is over the determination of the economic rent. This is a factual determination, and where, as here, the value arrived at by the trial court is within the range of the expert testimony, it will not be disturbed on appeal (Matter of Mayos Clothes v Board of Review of Town of Smithtown, 47 AD2d 531). The city’s allegation that F. H. A. rent restrictions artificially deflated the actual rents relied on by petitioner is not established in the record. The owner testified that F. H. A. rent restriction never forced him to rent an apartment at a lower rate than he could have obtained on the open market. Order affirmed, without costs. Mahoney, P. J., Greenblott, Kane, Main and Mikoll, JJ., concur.